Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-18 are pending. Claims 1-12 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Mallik  et al. (US2016/0226643 A1) hereinafter “Mallik”, in view of CATT (R1-1704583, “Discussion on NR HARQ-ACK feedback mechanism, 3GPP TSG RAN WG1 Meeting #88bis), hereinafter “CATT”.

Regarding claims 13  and 17, Mallik teaches:
A terminal comprising (Mallik Fig 8, terminal): 


a control section that controls reception of the CBG based on the information about transmission of the CBG (Mallik [0068-0070], Fig. 4: DCI messages are transmitted (415) by the base station to the terminal (receiving) about the CBG that includes information such as signaling and scheduling assignments, HARQ information, and including the composition of the transport block/CBG.)
…
Mallik does not teach:
wherein a DCI format used in scheduling of a CBG for initial transmission is common with a DCI format used in scheduling of a CBG for retransmission.
However, CATT teaches:
wherein a DCI format used in scheduling of a CBG for initial transmission is common with a DCI format used in scheduling of a CBG for retransmission (CATT, Section 2, Option 1 and Option 2: In order to implement both the HARQ (re)transmission of CBGs for the same TB and Multiplexing of CBGs form different TBs in the same code word, the same (or common) DCI format are used. Supporting transmission and then retransmission, the DCI format include bits for NDI, RV, CBG Index that may change or toggle to indicate to the UE changed state from a previous state. Using a DCI format for transmission different than for re-transmission may leave out important changed information due to failed CBGs.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of CATT into the system of Mallik in order to 

Regarding claim 16, which depends from claim 13, Mallik and CATT teaches the base claim. Mallik does not teach:
the DCI includes information about discarding of the CBG, and 
the control section controls, based on the information about discarding of the CBG, discarding 
of a CBG that is received before retransmission or synthesizing of a CBG for retransmission with the CBG that is received before retransmission
However, CATT teaches:
the DCI includes information about discarding of the CBG, and 
the control section controls, based on the information about discarding of the CBG, discarding 
of a CBG that is received before retransmission or synthesizing of a CBG for retransmission with the CBG that is received before retransmission (CATT, Section 2, Option 1 and Option 2: CATT teaches two options regarding dealing with failed CBGs of the TB, after decoding the CBG. Option 1 is for the UE to discard the failed BCGs, and the base station to retransmit only the failed CBGs, specifically identified in the HARQ-NACK. An information field in the DCI scheduling a retransmission should indicate which subset of CBGs is contained in the re-transmission (corresponding to the failed CBGs). Option 2 is to retransmit the failed CBGs plus the CBGs of a second TBs, i.e. multiplex or synthesize both together, after identifying the failed CBGs in the HARQ-NACK communication.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of CATT into the system of Mallik to define two options for correcting failed CBGs – by HARQ re-transmission of the subset of CBGs that failed or  

Regarding claim 18, Mallik  teaches:
A base station comprising (Mallik, Fig 9, base station): 
a transmitting section that transmits downlink control information (DCI) including information about transmission of a code block group (CBG); and 
a control section that controls reception of HARQ-ACK for the CBG transmitted based on the information about transmission of the CBG (Mallik [0068-0070], Fig. 4: DCI messages are transmitted (415) by the base station to the terminal (receiving) about the CBG that includes information such as signaling and scheduling assignments, HARQ information, and including the composition of the transport block/CBG.),
…
Mallik does not teach:
wherein a DCI format used in scheduling of a CBG for initial transmission is common with a DCI format used in scheduling of a CBG for retransmission.
However, CATT teaches:
wherein a DCI format used in scheduling of a CBG for initial transmission is common with a DCI format used in scheduling of a CBG for retransmission (CATT, Section 2, Option 1 and Option 2: In order to implement both the HARQ (re)transmission of CBGs for the same TB and Multiplexing of CBGs form different TBs in the same code word, the same (or common) DCI format are used. Supporting transmission and then retransmission, the DCI format include bits for NDI, RV, CBG Index that may change or toggle to indicate to the UE changed state from a previous state. Using a DCI format for transmission different than for re-transmission may leave out important changed information due to failed CBGs.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of CATT into the system of Mallik in order to decrease the number of DCI formats which the user terminal has to monitor, so the burden of processing related to monitoring by the user terminal can be reduced.

 Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over “Mallik” and “CATT” in further view of Daiki et al. (JP 2018-191118A), hereinafter “Daiki”.
Regarding claim 14, which depend from claim 13, Mallik and CATT teaches the base claim. Mallik and CATT each or combined do not teach:
the control section determines the CBG for retransmission based on a bitmap corresponding to a CBG index.
However, Daiki teaches: 
the control section determines the CBG for retransmission based on a bitmap corresponding to a CBG index (Daiki, Section 2.2: CBG-based HARQ-ACK is defined for retransmission based on CBG. For example, where four CBGs are included in one TB (transmit block), HARQ-ACK /NACK feedback using 2 bits can be considered (i.e. bit mapped to each CBG, or an index). Example 2-4: example of the technique teaches, terminal feeds back NACK for CBG #2 and CBG #3 encoded in the CBG index to the base station)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Daiki into the system of Mallik and CATT to include the CBG index as a tool to clearly identify the failed CBG(s), using a 1- or 2-bit index, thus .


Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over “Mallik” and “CATT” in further view of Lee et al. (US 2016/0007374A1), hereinafter “Lee”.
Regarding claim 15, which depend from claim 13, Mallik and CATT teaches the base claim. Mallik and CATT each or combined do not teach:
the control section determines whether the DCI is based on the CBG or not by using a search space to monitor the DCI.
However, Lee teaches:
the control section determines whether the DCI is based on the CBG or not by using a search space to monitor the DCI (Lee [0013-0015]: the DCI can be configured based on the CBG, or other various ways, to be detected by monitoring a UE-specific search space or common search space [0073], by the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to teachings of Lee into the system of Mallik and CATT to specifically search for the DCI relevant to the BCG (as opposed to blind decoding search spaces until the relevant DCI is detected) to more quickly respond with HARQ-ACK and HARQ-NACK feedback on failed CBGs. Motivation is to reduce the time to respond and improve HARQ response accuracy. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kim (US 2017/0289981 A1) for bitmap index decoded from DCI, (Steps 1220, 1240).
Myung (US 2020/0383090 A1) for CBG transmission and re-transmission based on first and second DCI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./   03/19/2021Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461